DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21 and 22 are objected to because of the following informalities: claims 21 and 22 are redundant.  Limitations in claim 21 are already recited in claim 9, and limitations in claim 22 are the same as those recited in claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa et al. (2019/0228877) in view of Okamoto (9084359).
Sagawa et al. discloses an electrical cable comprising a conductor assembly having a first conductor (21A), a second conductor (21B) and an insulator (41) surrounding the first conductor and the second conductor, the insulator having a curved outer surface; and a cable shield (51) providing electrical shielding for the first and second conductors, the cable shield having a metallized conductive layer directly applied to the outer surface of the insulator, the metallized conductive layer being curved to surround the curved outer surface, the cable shield extending along the longitudinal axis (re claims 1 and 9).

Okamoto discloses an electrical device having a laminate which is comprised of an insulating layer (3) and a metal layer (4), wherein the insulating layer (3) has an outer surface, wherein the outer surface of the insulating layer has a RMS roughness of less than 0.6 µm or between 0.4 µm and 0.6 µm (col. 5, lines 9-13 and http://frictioncalculator.com/surface-roughness; Ra = 0.2 to 0.6 µm => RMS = Ra x 1.1 = 0.22 to 0.66).
It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would provide the outer surface of the insulator of Sagawa et al. with an RMS roughness of less than 0.6 µm or between 0.4 µm and 0.6 µm as taught by Okamoto.
Modified cable of Sagawa et al. also discloses that the metallized conductive layer is applied directly to the outer surface (re claims 2 & 21); the metallized conductive layer includes an inner surface directly engaging the outer surface of the insulator, wherein the inner surface has a RMS roughness of less than 0.6 µm (the metallized being disposed directly onto the outer surface by plating process, therefore the inner surface of the cable shield will have the same RMS roughness as that of the modified outer surface) (re claims 3, 10, 
Re claims 4, 5, 9 and 23, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded, treated after extrusion, or treated by applying heat, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847